STEPHENS, P. J.
This proceeding is one in mandamus to require the discharge of an attachment issued out of an action in the superior court. It is alleged in the complaint that corporate stock was purchased by the plaintiff under defendant’s false pretenses and that plaintiff promptly rescinded. The prayer is for the return of the purchase money paid with interest.
The facts bring the issue within the principles expressed in McCall v. Superior Court, 1 Cal. (2d) 527 [36 Pac. (2d) 642].
The alternative writ is discharged and the peremptory writ is denied.
Crail, J., and Willis, J., pro tern., concurred.